Citation Nr: 1717094	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-12 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for frostbite residuals.


REPRESENTATION

Appellant represented by:	Jerome Sebesta, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from September 1973 to October 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Columbia, South Carolina, Regional Office (RO). In February 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In April 2015, the Board remanded the appeal to the RO for additional action.

The issues of entitlement to aid and attendance and pension have been raised by the record in a November 2016 statement and application form, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran did not have frostbite in service and does not have any current frostbite residuals.


CONCLUSION OF LAW

The criteria for service connection for frostbite residuals have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a November 2011 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The November 2011 notice was issued to the Veteran prior to the April 2012 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records are silent as to any complaints of or treatment for frostbite. On his physical examination for service separation, the Veteran's feet and lower extremities were normal. 

A September 2009 VA treatment record states that the Veteran was diagnosed with degenerative joint disease (DJD) in the knees. December 2011 and May 2012 VA treatment records state that the Veteran reported a history of in-service frostbite to his legs. He recalled that his current right leg pain started shortly thereafter and has continued since that time.

At his February 2014 Board hearing, the Veteran testified that he had to stand guard duty for an extended period of time in cold temperatures when he was stationed aboard a ship in Rhode Island and he developed frostbite. He reported receiving treatment in service following the incident and indicated that he believed the pain in his legs was a residual of the frostbite.

In November 2015, the Veteran was afforded a VA examination. The Veteran reported that he incurred frostbite in service and, since that time, has had aching pain in his left leg around the knee. The Veteran stated that the pain is worse when he walks long distances or sits for extended periods of time. 

The examiner noted that the Veteran had never been diagnosed with any cold injury residuals. The examiner stated that the Veteran had no current frostbite residuals. The examiner opined that, given the location of the pain around the Veteran's knees and worsening of symptoms when sitting and walking, the Veteran's complaints are more likely due to his bilateral knee DJD.

A preponderance of the evidence is against the Veteran's claim. There is no evidence of any in-service frostbite and no evidence of any current frostbite residuals. Although the Veteran has asserted that his lower extremity symptoms are due to frostbite, he is not competent to provide such an opinion. The VA examiner opined that the Veteran's symptoms are more likely due to his diagnosed bilateral knee DJD. Therefore, service connection is not warranted and the claim is denied.





ORDER

Service connection for frostbite residuals is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


